Citation Nr: 0737717	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 06-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for right hip 
disability.

2. Entitlement to service connection for right hip 
disability.

3. Entitlement to service connection for cervical spine 
disability.

4. Entitlement to service connection for right leg 
disability.

5. Entitlement to a rating in excess of 30 percent for 
lumbosacral strain due to a compression fracture at D12-L1.

6. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

7. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.
(The issue of whether the veteran's VA disability 
compensation is to be apportioned for the benefit of the 
veteran's minor children is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from September 2005 rating decision by the RO. 

In June 2007, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. 

During his hearing, the veteran raised contentions to the 
effect that service connection was warranted for post-
traumatic stress disorder (PTSD). That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes. Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2006); 
38 C.F.R. § 20.101 (2007). It is referred to the RO, however, 
for appropriate action.

The issues of service connection for right hip disability, 
right leg disability, and cervical spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in November 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for right hip disability. 

2. Evidence associated with the record since the RO's 
November 1995 decision is neither cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for right hip disability. 

3. The veteran's lumbosacral strain is manifested primarily 
by complaints of pain, a mild scoliotic curve, some weakness 
and diminished reflexes, forward flexion from 0 to 70 
degrees, and a total range of active low back motion of 150 
degrees. 

4. The veteran's chondromalacia of the left patella, 
manifested primarily by complaints of pain, occasional 
crepitus, left leg extension to 0 degrees, and left leg 
flexion to 125 degrees, is productive of no more than slight 
impairment.

5. The veteran's chondromalacia of the right patella, 
manifested primarily by complaints of pain, occasional 
crepitus, right leg extension to 0 degrees, and right leg 
flexion to 125 degrees, is productive of no more than slight 
impairment.




CONCLUSIONS OF LAW

1. The RO's November 1995 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
right hip disability, is final. 38 U.S.C.A. § 7105 (West 2002 
and Supp. 2006); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right hip disability. 38 U.S.C.A. § 5108 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.156 (2007).

3. The criteria for a rating in excess of 30 percent for 
lumbosacral strain due to a compression fracture at D12-L1 
have not been met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 
and Supp. 2006); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71b, Diagnostic Code 5237 (2007). 

4. The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met. 
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71b, 
Diagnostic Code 5257 (2007). 

5. The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met. 
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71b, 
Diagnostic Code 5257 (2007). 

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen a claim of service connection for right hip 
disability, as well as claims for service connection for 
cervical spine disability and right leg disability and claims 
for increased ratings for the service-connected disabilities 
of the lumbosacral spine and each knee. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In a letter, dated in July 2005, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for, as well as 
specifying what information and evidence must be submitted by 
his, what information and evidence will be obtained by VA, 
and the need for his to advise VA of or submit any further 
evidence that pertains to his claims. 

With regard to the veteran's application to reopen a claim of 
service connection for right hip disability, the RO informed 
the veteran of the bases for the prior denial. The RO also 
informed the veteran that he had to submit new and material 
evidence to substantiate the element or elements necessary to 
establish service connection that were found insufficient in 
the previous denial. In so doing, the RO effectively set 
forth the definitions of new and material evidence. Kent v. 
Nicholson, 20 Vet. App. 1 (2006). In a statement, dated in 
September 2006, the veteran's representative effectively 
acknowledged that he understood such criteria.

In conjunction with a Statement of the Case issued in May 
2006, the RO also notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection for cervical spine disability and right 
leg disability and the claims for increased ratings for the 
service-connected disabilities of the lumbosacral spine and 
each knee. VA has also met its duty to assist the veteran in 
the development of information and evidence necessary to 
support his request to reopen a claim for service connection 
for right hip disability. 

Indeed, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his either of his claims. As such, the record 
has been fully developed, and it is "difficult to discern 
what additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for increased ratings. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will proceed to the merits 
of the appeal. 

Analysis

Service Connection for the Right Hip

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). In this 
regard, any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected. 38 C.F.R. § 3.310(b).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for right hip disability. Such a claim was before the RO in 
November 1995. 

Relevant evidence on file at that time included the veteran's 
service medical records; reports of several VA examinations 
performed from September 1970 through February 1993; and 
records from private health care providers reflecting the 
veteran's treatment from August 1975 to March 1978 and from 
March to June 1986. Such records were negative for evidence 
of chronic identifiable hip disability. Accordingly, service 
connection was denied. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process. 
Accordingly, that decision became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103. The veteran now requests that his claim of 
entitlement to service connection for right hip disability be 
reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled. See, 
Elkins v. West, 12 Vet. App. 209 (1999).
Relevant evidence added to the record since the RO's November 
1995 decision includes an August 2005 report from the VA 
Neurosurgery service and the transcript of the veteran's June 
2007 hearing before the undersigned Veterans Law Judge. 
Unlike that on file in November 1995, the additional evidence 
now shows a diagnosis of right hip disability, tronchanteric 
bursitis. During his hearing, the veteran raised contentions 
to the effect that such disability was due to his service-
connected back and/or knee disabilities. 

Such evidence is new in the sense that it has not previously 
been before the VA. It is also material in that it relates to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for right hip disability. 
That is, it reflects a diagnosis of current hip disability.  
It is neither cumulative nor redundant of the evidence of 
record in November 1995 and when considered with the 
veteran's additional theory of the case, raises a reasonable 
possibility of substantiating the claim. As such, it is 
sufficient to reopen the claim. To that extent, the appeal is 
allowed.

The Increased Rating Claims

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2007). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability. 

Lumbosacral Strain

At the outset of the veteran's claim, his service-connected 
lumbosacral strain, secondary to the residuals of a 
compression fracture at D12-S1 was rated in accordance with 
a general rating formula under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295. Under that diagnostic code, a 20 percent rating 
was warranted for lumbosacral strain. However, 10 percent 
was added due to demonstrable deformity associated with the 
residuals of the fracture. 38 C.F.R. § 4.71b, Diagnostic 
Code 5285. 

Since those ratings were assigned, the rating schedule was 
revised with respect to rating the veteran's service-
connected low back disability. See 68 Fed. Reg. 51454-51456 
(August 27, 2003). That revision became effective September 
26, 2003. 

Under the revised regulations, the veteran's service-
connected low back disability, including the residuals of the 
fractured vertebra and lumbosacral strain, is rated in 
accordance with the following general rating formula under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5237, 
respectively: 

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code. 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1): 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. General Rating Formula for Diseases and Injuries 
of the Spine, Note (5):
The relevant evidence on file consists of VA medical records 
reflecting the veteran's treatment from March to August 2005; 
the report of an August 2005 VA examination; and the 
transcript of the June 2007 hearing before the undersigned 
Veterans Law Judge.

The evidence shows that veteran's lumbosacral strain is 
manifested primarily by complaints of pain and stiffness, a 
mild scoliotic curve, occasional crepitus, and some weakness 
and diminished reflexes. Despite some limitation of back 
motion, he is able to flex forward to 70 degrees, and he 
retains a combined range of active motion of 150 degrees. 
There is no competent evidence of ankylosis in any segment of 
the thoracolumbar spine, and tests of repetitive motion 
result in no change in back function. Moreover, there is no 
competent evidence of associated swelling, muscle spasms, 
deformity, heat, discoloration, or incoordination. 

The most recent VA examiner noted that the veteran had 
degenerative disc disease in the lumbar spine; however, 
service connection has not been established for that 
disability. With respect to the service-connected low back 
disorder, there are no associated objective neurologic 
abnormalities, such as bowel or bladder impairment.

Although the veteran has occasional exacerbations dependent 
upon his level of activity, the most recent examiner is 
unable to quantify, without resort to speculation, the 
associated increase in pain or additional limitation of 
motion. In fact, despite those exacerbations, none of his 
health care providers have prescribed bedrest during the 
previous year. The veteran remains generally able to care for 
himself and to independently perform the necessary activities 
of daily life. 

While the veteran has testified to the increased nature of 
his service-connected low back disability, the foregoing 
evidence does not meet or more nearly approximate the 
schedular criteria for an increased rating. Accordingly, the 
current 30 percent rating is confirmed and continued.



The Knees

The veteran's right and left knee disabilities are rated in 
accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5257. A 
10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment. 

Potentially applicable in rating the veteran's knee 
disabilities is 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 
and 5261. A 10 percent rating is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees. A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees. 

The veteran's chondromalacia in each patella is manifested 
primarily by complaints of pain, occasional crepitus, leg 
extension of 0 degrees, and leg flexion of no worse than 125 
degrees. There is no competent evidence of recurrent 
subluxation or lateral instability, nor is there any 
competent evidence of more than slight impairment resulting 
from either knee disability. Repetitive testing shows no 
change in knee function, and there is no competent evidence 
of associated swelling, muscle spasms, deformity, heat, 
discoloration, or incoordination in either knee. Although the 
veteran walks with a right sided limp, he does not require 
the use of any braces or aids to ambulation, such as a cane 
or crutches. 

The veteran does have occasional exacerbations of his knee 
disability, dependent upon his level of activity or weather 
changes. As above, however, the most recent examiner is 
unable to quantify, without resort to speculation, the 
associated increase in pain or additional limitation of 
motion. Moreover, despite those exacerbations, none of the 
veteran's health care providers have prescribed bedrest 
during the previous year. He remains generally able to care 
for himself and to independently perform the necessary 
activities of daily life. 

Although the veteran has testified to the increased nature of 
his service-connected knee disabilities, the foregoing 
evidence does not meet or more nearly approximate the 
schedular criteria for an increased rating for either knee. 
Accordingly, the current 10 percent ratings are confirmed and 
continued.


ORDER

New and material evidence having been received, the request 
to reopen a claim of service connection for right hip 
disability granted.

A rating in excess of 30 percent for lumbosacral strain due 
to a compression fracture at D12-L1 is denied.

A rating in excess of 10 percent for chondromalacia of the 
left patella is denied.

A rating in excess of 10 percent for chondromalacia of the 
right patella is denied.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for right hip disability. Elkins. It would 
be premature for the Board to do so prior to the RO, as such 
action could result in prejudice to the veteran's claim. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.

The veteran contends that his right hip disability, cervical 
spine disability, and right leg disability are the result of 
injuries sustained during airborne duty in service. In the 
alternative, he contends that they are the result of his 
service-connected back disability and/or knee disabilities. 

The veteran's service medical records refer to injuries 
sustained in a parachute jump in service and that he received 
profiles limiting and/or halting his participation in such 
activity. However, the cited profiles have not been 
associated with the claims folder. Moreover, available 
service personnel records and the report of the veteran's 
service separation document (DD-214) do not show that he 
participated in parachute training or exercises.

During his June 2007 hearing, the veteran testified that he 
had held several jobs since service which had required a pre-
employment physical examination including those at Meridian 
Machine Works and Mississippi Power and Light. The 
undersigned Veterans Law Judge noted that the reports of any 
pre-employment examinations could be relevant to a showing of 
continuing symptomatology for the various disabilities for 
which the veteran sought service connection. See Stuckey v. 
West, 13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. 
App. 517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)).    

The evidence of record shows that in addition to the 
foregoing employers, the veteran had post-service employment 
the General Box Company and Dixie Supply, but that those 
companies are now out of business. 

In any event, reports of the cited pre-employment 
examinations have not been requested from any of the 
veteran's previous employers. 

Finally, the Board notes that the veteran has not had a VA 
examination to determine the nature and etiology of any 
cervical spine disability, right leg disability, or right hip 
disability found to be present.

In light of the foregoing, additional development of the 
record is warranted prior to further Board consideration of 
this appeal. Accordingly, the case is REMANDED for the 
following action:

1. Through official channels, make 
another request for the veteran's service 
medical and personnel records. Such 
records should include, but are not 
limited to, assignment orders, especially 
those for the performance of parachute 
training; the award of the parachutist 
badge; enlisted efficiency reports; and 
profiles restricting his activities, 
specifically, the performance of airborne 
duty. 

Such effort must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain such records would be futile. The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Request that the veteran provide a 
history of his employment since service, 
including the name and address of each 
employer, as well as the dates of each 
period of employment. Specifically, 
request that the veteran provide such 
information with respect to his 
employment with Mississippi Power and 
Light and Dixie Supply. 

For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

3. When the actions in paragraph 2 have 
been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
employment applications, medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay. 

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns. 

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. Also 
request that the veteran provide any such 
information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the veteran's employment 
with a private employer are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. When the actions requested in parts 1 
and 2 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of any 
disability of the right hip, cervical 
spine, or right hip found to be present. 
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If right hip disability is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis. 

The examiner must render an opinion as to 
whether or not the veteran's right hip 
disability is proximately due to or 
aggravated by the veteran's service-
connected back disability, left knee 
disability, and/or right knee disability. 
The examiner must state the medical basis 
or bases for this opinion. If the 
examiner is unable to so state without 
resort to speculation, he or she must so 
state. The RO/AMC must ensure that any 
clinical studies deemed necessary by the 
examiner or otherwise required are 
conducted.

5. When all of the actions requested in 
parts 1, 2, 3, and 4 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issues of entitlement to service-
connection for right hip disability, 
cervical spine disability, and right leg 
disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


